Title: To Benjamin Franklin from Edward Bancroft, [September 1778]
From: Bancroft, Edward
To: Franklin, Benjamin


Dear Sir
Chaillot Tuesday Evening [September, 1778]
Inclosed I take the Liberty of sending you a Letter from Capt. Jones at Brest, and an English News Paper with an Extract of a Letter from London. These contain all the News I have recd. from that Quarter excepting that Mr. Walpole says he is informed that the British Ministry discouraged at their Prospects in America, think seriously of giving up their Claim of Dominion over that Country [and] of applying to you, to state Terms of Peace. I am very sorry that my Lameness prevents me from personally assuring you of the respectful Devotion with which I have the honor to be Dear Sir Your most Obliged and faithful Humble Servant
Edwd. Bancroft
After reading the News Paper be pleased to give it to Mr. Adams with my Compliments.

P.S. Mr. Coffin desires me to inform the Commissioners that the three Americans who had escaped from England and embarked for St. Maloes as mentioned in his Letter of [the 24th?] have since been taken & sent into Dover.
 
Notation: Dr Bancroft
